[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants, James F. Cobb and R.E. Laukhuff, move to dismiss  on  the  ground  that  the  court  lacks  personal jurisdiction. The plaintiff contends that the defendants have waived their right to file a motion to dismiss because they previously filed an answer to the complaint.1 "Practice Book § 144 provides: `Any claim of lack of jurisdiction over the CT Page 11906 person . . . is waived if not raised by a motion to dismiss filed in the sequence provided in Secs. 112 and 113 and within the time provided by Sec. 142.' Practice Book 112 requires that a defendant file a motion to dismiss on the basis of a lack of personal  jurisdiction  prior  to  filing  an  answer  to  the plaintiff's complaint. The defendants, therefore, waived any claim regarding a lack of personal jurisdiction by filing their answer prior to their motion to dismiss." Plasil v. Tableman,223 Conn. 68, 72 n. 6, 612 A.2d 763 (1992). Accordingly the defendant's motion to dismiss is hereby denied.
MELVILLE, JUDGE